UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0157 Expires:August 31, 2013 Estimated average burden hours per response…… 3 Form N-8F Application for Deregistration of Certain Registered Investment Companies I. General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): ¨Merger xLiquidation ¨Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of Fund: Tax Exempt Proceeds Fund, Inc. 3.Securities and Exchange Commission File No.:811-05698 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? x Initial Application¨ Amendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 1411 Broadway, 28th Floor New York, New York 10018 6.Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Christine Manna Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (212) 830-5295 cc:Rachael Schwartz, Esq. Paul Hastings LLP 75 E. 55th Street New York, New York 10022 (212) 318-6275 7.
